Citation Nr: 0107751	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for chronic skin 
disorder (other than involving the feet).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) St. Paul 
Regional Office (RO) June 1997 rating decision which denied 
service connection for chronic psychiatric disability, 
irritable bowel syndrome, and skin disorder (other than 
involving the feet).  

In November 1998, the Board remanded this case to the RO for 
additional development of the evidence.


FINDINGS OF FACT

1.  Competent medical evidence of record shows that dysthymia 
was first manifested in service.

2.  Competent medical evidence shows that the veteran's 
currently diagnosed irritable bowel syndrome is not related 
to active service or any incident occurring therein.

3.  During active service, the veteran was treated for skin 
rash on various parts of his body, diagnosed as ringworm, but 
no report or clinical findings indicative of skin disorder 
were indicated at he time of service separation or for 
several years thereafter.  

4.  Competent medical evidence shows that the veteran's 
current chronic skin disorder (other than involving the feet) 
is not related to active service, any incident occurring 
therein, or ringworm treated during service.


CONCLUSIONS OF LAW

1.  The veteran's dysthymia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).

2.  The veteran's irritable bowel syndrome was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

3.  The veteran's chronic skin disorder (other than involving 
the feet) was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
supplemental statement of the case, and the Board's previous 
November 1998 remand decision, provided to both the veteran 
and his representative, specifically satisfy the requirement 
at § 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims.  Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and a VHA 
psychiatric opinion has been obtained.  No further assistance 
is necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (2000); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

The veteran's service medical records reveal intermittent 
treatment for "rash" on various parts of the body including 
the trunk and legs; clinical impression on examinations was 
ring worms.  In October 1967, he complained of upset stomach 
and dizziness and, on examination, it was indicated that he 
had "mild reaction" to the flu shot.  No report or clinical 
findings referable to dermatological or gastrointestinal 
symptoms or impairment, or acquired psychiatric disability, 
were indicated on service separation medical examination in 
December 1967.  

On VA Agent Orange medical examination in May 1997, the 
veteran reported having been exposed, repeatedly, to Agent 
Orange in Vietnam, noting that he experienced various 
symptoms and impairment, including gastrointestinal, 
dermatological, and psychiatric impairment, since that time.  
On examination, long history of gastrointestinal problems 
(most likely irritable bowel syndrome), history of skin 
problems (most likely secondary to xerosis), and history of 
anxiety and fatigue were diagnosed.

On VA psychiatric examination in May 1997, the veteran 
reported significant disciplinary problems during service.  
He indicated that he had various psychological/psychiatric 
symptoms and impairment including chronic fatigue and lack of 
energy, believing that such impairment was related to his 
Agent Orange exposure in Vietnam.  On examination, mild 
dysthymia was diagnosed.

On VA general medical examination in May 1997, the veteran 
reported a 10-15-year history of recurrent dermatological 
impairment (manifested by symptoms including itching rashes) 
involving various parts of his body including the legs, 
trunk, back, and upper extremities.  On examination, xerosis 
of the back and legs, irritant dermatitis of the lower back 
and lateral trunk, and keratosis pilaris of the upper arms, 
shoulders, and trunk were diagnosed.

In January 1998, C. McCreary, M.D., indicated that he treated 
the veteran from June 1977 to April 1992, due to various 
symptoms and illnesses including psychiatric, 
gastrointestinal, and dermatological disabilities.  He 
opined, in pertinent part, that the veteran's chronic fatigue 
syndrome and skin disorder were related to his Agent Orange 
exposure in Vietnam.  

By March 1998 letter to Dr. McCreary, the RO requested him to 
provide an explanation for his January 1998 conclusion to the 
effect that the veteran's pertinent disabilities were 
etiologically related to his Agent Orange exposure.  No 
response to that letter has been received from Dr. McCreary 
to date.

At an August 1998 Travel Board hearing, the veteran testified 
that he was repeatedly exposed to/was in direct contact with 
Agent Orange during his Vietnam service, believing that his 
various health problems and impairment, including skin 
disorder, psychiatric disability, and irritable bowel 
syndrome, developed as result of such Agent Orange exposure.  
He indicated that he began to experience dermatological 
impairment, involving various parts of his body, while he was 
still in the service.  Reportedly, he received intermittent 
medical treatment for his symptoms and illnesses over the 
years.

Pursuant to the November 1998 remand request, the RO 
associated with the file all available medical records 
pertinent to the veteran's service connection claims.

Private medical records from January 1978 to December 1998 
document intermittent treatment for numerous symptoms and 
impairment including, in pertinent part, various 
gastrointestinal problems.  During this period of treatment, 
the veteran indicated that he was exposed to Agent Orange in 
Vietnam, believing that his multiple symptoms/illnesses were 
related to such exposure.  

On VA psychiatric examination in April 1999, including a 
review of the claims file, the veteran indicated that he was 
chronically fatigued and had no energy, believing that such 
symptoms developed as a result of his Agent Orange exposure 
in Vietnam.  On examination, mild dysthymia was diagnosed.  
The examiner opined that there was no connection between the 
veteran's psychiatric disability and the alleged Agent Orange 
exposure.

On VA gastrointestinal examination in April 1999, including a 
review of the claims file, the veteran reported a history of 
symptoms including recurrent diarrhea, abdominal pain, gas, 
heartburn, and lower abdominal cramps since service.  On 
examination, the examiner indicated that there was no 
clinical evidence of irritable bowel syndrome.  

On VA dermatological examination in April 1999, including a 
review of the claims file, the veteran reported a history of 
recurrent "skin problems," including pruritic and scaly 
rashes, involving various parts of his body.  On examination, 
xerosis of lower legs, trunk, and upper and lower 
extremities, keratosis pilaris of the buttocks, lateral 
trunk, thighs, and upper arms, and history of irritant 
dermatitis of the lower back and lateral trunk were 
diagnosed.  

In a June 1999 addendum to the April 1999 VA psychiatric 
examination report, the examiner opined that it was likely 
that the veteran's dysthymia was related to his active 
service period.

In a June 1999 addendum to the April 1999 VA gastrointestinal 
examination report, the examiner opined that there was no 
"convincing evidence" that the veteran was exposed to Agent 
Orange in Vietnam, also feeling that there was no "physical 
evidence of a gastrointestinal disorder."  

In a June 1999 addendum to the April 1999 VA dermatological 
examination report, the examiner opined that the various skin 
disorders diagnosed in April 1999 were not related to the 
veteran's active service period or any exposure to herbicides 
therein, feeling that such skin disorders developed during 
the past 10-15 years.  
In an August 1999 addendum to the April 1999 VA psychiatric 
examination report, the examiner indicated that the veteran 
had a family history of psychiatric impairment including 
depression.  Based on his own examination in April 1999, as 
well as a review of prior psychiatric examination reports, he 
opined that there was no "clear" or "direct" connection 
between the veteran's active service period and/or any Agent 
Orange exposure therein.

On VA psychiatric examination in November 1999, including a 
review of the claims file, the veteran reported a history of 
symptoms including exhaustion, decreased energy, and anxiety, 
but he denied feeling depressed at the time of the 
examination.  On examination, generalized anxiety disorder 
and dysthymia were diagnosed.  The examiner opined that there 
was no connection between the veteran's psychiatric 
disability and Agent Orange exposure, but there may be a link 
between his psychiatric disability and active service.

On VA gastrointestinal examination in November 1999, 
including a review of the claims file, the veteran indicated 
that he developed gastrointestinal symptoms and impairment a 
"long time ago," but he was unable to provide any details 
regarding the time of the onset of the symptoms.  On 
examination, irritable bowel syndrome was diagnosed.  The 
examiner indicated that the veteran clearly had a bowel 
disease (hyperperistalsis) which was neurogenic in origin.  
He opined that it was "highly unlikely" that the veteran's 
irritable bowel syndrome was related to active service, or 
that it developed as a result of exposure to herbicides; the 
veteran was unable to date the onset of his symptoms, but a 
review of the claims file indicated that they were not 
present until several years after his Vietnam service.

On VA dermatological examination in November 1999, the 
veteran reported recurrent dermatological symptoms and 
impairment involving various parts of his body including the 
trunk, upper extremities, and lower extremities.  On 
examination, reflecting a review of prior medical 
examinations, the examiner opined that the veteran's 
recurrent skin disorders were not related to his active 
service period or any incident occurring therein (including 
any exposure to herbicides).  

In February 2000, a VA psychiatrist opined, in conjunction 
with a review of the claims file, that there was "historical 
evidence linking [the veteran's] current [psychiatric] 
symptoms with his service experience."

Pursuant to a September 2000 request by the Board for a 
complete medical opinion relative to the nature and etiology 
of the veteran's chronic psychiatric disability, a 
psychiatric opinion was associated with the file in January 
2001, indicating that there is no scientific link between 
Agent Orange exposure and the onset of dysthymia.  In the 
psychiatrist's opinion (prepared in conjunction with a review 
of the entire claims file), the veteran's dysthymia 
preexisted active service, but it was aggravated therein.  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the fair 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's chronic 
psychiatric disability, diagnosed as dysthymia.  Although his 
service records do not reveal any report or clinical findings 
indicative of psychiatric symptoms/impairment, and pertinent 
disability was not diagnosed for several years after service 
separation, the veteran underwent numerous VA psychiatric 
examinations in the recent years, including a review of his 
entire claims file by a VA psychiatrist in January 2001.  The 
psychiatrist opined that, although the veteran's dysthymia 
preexisted active service, the available evidence indicated 
that it was aggravated by service. Numerous VA psychiatric 
examination reports prior to January 2001, as identified 
above, also indicated that the veteran's psychiatric 
disability was etiologically related to service. 
Notwithstanding the opinion by the VA psychiatrist in January 
2001, it cannot be held that a chronic psyhciatric disorder 
clearly and unmistakably preexisted service. Taking into 
account the evidence in its entirety and resolving the 
benefit of the doubt in the veteran's favor, however, the 
Board finds that his psychiatric disability, diagnosed as 
dysthymia, is related to active service and thus warrants 
service connection.  38 U.S.C.A. § 5107(b).

Based upon the evidence of record, the Board finds that 
service connection for irritable bowel syndrome or chronic 
skin disorder (other than involving the feet) is not 
warranted.  Regarding the veteran's irritable bowel syndrome, 
although "upset stomach" and dizziness were once reported 
in service, such symptoms were attributed to a reaction to 
the flu shot; gastrointestinal disability was never shown 
during his active service period or for several years 
thereafter.  Although various gastrointestinal symptoms and 
impairment have been evident and treated, clinically, in the 
recent years, the veteran underwent several VA 
gastrointestinal examinations, as identified above.  Most 
recently, the examining physician opined, based on 
contemporaneous clinical findings and a review of the entire 
claims file, that the veteran's irritable bowel syndrome was 
not related to active service or any incident occurring 
therein (including any claimed exposure to Agent Orange in 
Vietnam).

Regarding the veteran's chronic skin disorder (other than 
involving the feet), although his service medical records 
document intermittent treatment for skin rashes, diagnosed as 
ring worms, no pertinent disability was diagnosed at the time 
of service separation or for many years thereafter.  On 
several occasions during his post-service medical treatment, 
the veteran reported experiencing recurrent dermatological 
symptoms and impairment since active service and/or Agent 
Orange exposure therein.  His allegation of a link or nexus 
between his dermatological disability and Agent Orange 
exposure was supported by an opinion from his treating 
physician, Dr. McCreary in January 1998.  However, the 
physician failed to supply any evidence in support of his 
conclusion.  As discussed above, the veteran underwent 
several VA dermatological examinations in the recent years, 
performed in conjunction with a review of the entire claims 
file.  Although several dermatological disabilities were 
identified, the physicians opined that there was no link or 
nexus between such disabilities and the veteran's active 
service period or any claimed Agent Orange exposure therein.  
In this case, the Board deems more persuasive the conclusions 
of physicians who examined the veteran and thoroughly 
reviewed the entire claims file in conjunction with their 
medical opinions.
The Board is mindful of the veteran's contention that he has 
gastrointestinal and dermatological symptoms and impairment 
since service and/or Agent Orange exposure therein.  While 
the credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms such 
as epigastric pain, diarrhea, and recurrent skin rashes on 
various parts of his body is consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a layperson, to render a medical diagnosis of 
gastrointestinal or dermatological disability productive of 
observable gastrointestinal or dermatological symptoms, or to 
provide an etiological link between active service and any 
current symptomatology.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As discussed above, the veteran suggested that his 
gastrointestinal and dermatological disabilities developed as 
a result of his exposure to Agent Orange in Vietnam.  
38 U.S.C.A. § 1116(a)(1) provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease referred 
to in paragraph (2) of this section, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service (the veteran 
satisfies the first prong of the requirement in that he did 
have requisite service in Vietnam).  The specific diseases 
presumed to have been incurred as a result of Agent Orange 
exposure are listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e) (1998) and were enumerated above; however, the 
entirety of the medical evidence of record is devoid of a 
diagnosis of any such disability.  In McCartt, 12 Vet. 
App. 164, the Court held that neither the statutory 
(38 U.S.C.A. § 1116) nor the regulatory (38 C.F.R. 
§ 3.307(a)(6)(iii)) presumption will satisfy the in-service 
incurrence element of Caluza,  7 Vet. App. 498 where the 
veteran has not developed a condition listed in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Thus, service 
connection for irritable bowel syndrome and chronic skin 
disorder (other than involving the feet) may not be 
established on a presumptive basis.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claims of 
service connection for irritable bowel syndrome and chronic 
skin disorder (other than involving the feet).


ORDER

Service connection for chronic psychiatric disability, 
diagnosed as dysthymia, is granted.

Service connection for irritable bowel syndrome is denied.

Service connection for chronic skin disorder (other than 
involving the feet) is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


